Case 8:20-cv-00089-DOC-JDE Document 61-3 Filed 04/16/21 Page 1 of 4 Page ID #:516




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           DECLARATION OF MICHAEL C.
                                           WHITTICAR IN SUPPORT OF
15                          Plaintiff,     DEFENDANTS' MOTION TO
                                           ENFORCE THE BINDING
16        vs.                              SETTLEMENT TERMS SHEET, TO
                                           EXTEND THE COURT'S
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC
     PETERSON, an individual,              [REDACTED VERSION OF
19                                         DOCUMENT PROPOSED TO BE
                            Defendants.    FILED UNDER SEAL]
20
21   DESCENDENT STUDIOS INC., a            Date:      May 24, 2021
     Texas corporation,                    Time:      8:30 a.m.
22                                         Courtroom: 9D
23                    Counterclaimant,
24        vs.
                                           Judge: Hon. David O. Carter
25
     LITTLE ORBIT LLC, a California
                                           Complaint Filed:   1/16/2020
26   Limited Liability Company,
27                    Counterdefendant.
28
Case 8:20-cv-00089-DOC-JDE Document 61-3 Filed 04/16/21 Page 2 of 4 Page ID #:517
Case 8:20-cv-00089-DOC-JDE Document 61-3 Filed 04/16/21 Page 3 of 4 Page ID #:518




                                          VERIFICATION

         I, Michael C. Whitticar, on the 15th Day of April, 2021, hereby verify, declare and affirm

  under penalty of perjury pursuant to the laws of the Commonwealth of Virginia and the United

  States of America that the foregoing is true and correct and that the facts stated in the foregoing

  declaration are true and correct.




  Isl Michael C. Whitticar
      Michael C. Whitticar
Case 8:20-cv-00089-DOC-JDE Document 61-3 Filed 04/16/21 Page 4 of 4 Page ID #:519




                              CERTIFICATE OF SERVICE
          I, the undersigned, certify and declare that I am over the age of 18 years,
    employed in the County of Los Angeles, State of California, and am not a party to the
    above-entitled action.
          On April 16, 2021, I filed a copy of the following document(s):
     [REDACTED] DECLARATION OF MICHAEL C. WHITTICAR IN
     SUPPORT OF DEFENDANTS' MOTION TO ENFORCE THE BINDING
                 TERMS
        TSLEMINONN1 M A.gill        UAW'
    By electronically filing with the Clerk of the Court using the CM/ECF system which
    will send notification of such filing to the following:

       • Leo Edward Lundberg , Jr
          leo.law.55@gmail.com
       • Michael Danton Richardson
          mdantonrichardson@yahoo.corn


          Executed on April 16, 2021, at Los Angeles, California. I hereby certify that I
    am employed in the office of a member of the Bar of this Court at whose direction the
    service was made.
                                           /s/ :Diane -H" ashimoto
                                           Diane Hashimoto




                                              -1-
